Citation Nr: 1814095	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-59 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disability.

2.  Entitlement to an effective date prior to May 17, 2006, for the grant of total disability rating based upon individual unemployability due to service-connected disability (TDIU) based on clear and unmistakable error (CUE) in a July 24, 1984 Board decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active military service from July 1952 to March 1954. 

The matter come before the Board of Veterans' Appeals (Board) from a June 2017 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The RO does not have jurisdiction to determine the issue of entitlement to an effective date prior to May 17, 2006, for the grant of TDIU based on CUE in a July 24, 1984 Board decision, thus there is no appeal of this issue from the RO.


CONCLUSION OF LAW

The appealed claim of entitlement to an effective date prior to May 17, 2006, for the grant of TDIU based on CUE in a July 24, 1984 Board decision, is dismissed.  38 U.S.C. §§ 7104, 7105, 7111 (2012); 38 C.F.R. §§ 20.101, 20.1400, 20.1404, 20.1405 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement dated in November 2016 and received in April 2017 the Veteran alleged a Board decision dated in 1984 denying entitlement to TDIU was the product of CUE.  This statement was received by the RO and, subsequently, the RO prepared a rating decision denying the Veteran's claim in June 2017.  Thereafter, the Veteran submitted a notice of disagreement to this denial. 

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C. § 7111; 38 C.F.R. § 20.1400.

Motions for revision of a Board decision on the grounds of CUE are filed with the Board.  38 U.S.C. § 7111 (e); 38 C.F.R. § 20.1404 (c).  The decision on the motion is issued by the Board, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C. § 7111 (e).

As motion for revision of a Board decision on the ground of CUE are to be filed with the Board and the decision on the motion is issued by the Board, the RO is without jurisdiction to issue a decision with regard to CUE in a Board decision.  Therefore, as there is no pending appeal from the RO with regard to the issue of entitlement to an effective date prior to May 17, 2006, for the grant of TDIU based on CUE in a July 24, 1984 Board decision, the issue is dismissed.


ORDER

The appeal of the RO determination of the issue of entitlement to an effective date prior to May 17, 2006, for the grant of TDIU based on CUE in a July 24, 1984 Board decision, is dismissed.


REMAND

In May 2017 a VA medical opinion was obtained regarding the etiology of the Veteran's obstructive sleep apnea.  After review of the record, the examiner provided a negative opinion, noting that the medical literature does not support that PTSD causes obstructive sleep apnea (OSA).  OSA is a sleep breathing disorder that results from an obstruction of the oropharynx that occurs during the deep stages of sleep when the muscles of the body, including the tongue, relax blocking the upper airway and causing episodes of apnea and oxygen desaturations.  It is likely due to obesity and due to conditions that reduce the cross sectional area of the oropharynx during sleep such as enlarged tonsils or uvula.  The PTSD condition is a psychiatric disorder and, by itself, does not cause anatomic distortion, does not cause reduction of the cross sectional area of the oropharynx.  The examiner noted that the medications that the Veteran takes for his PTSD (mirtazapine and memantine) were looked up in the medical literature and are not causative of sedative effective that can cause OSA or contribute to a worsening of OSA.

The Board finds the medical opinion to be inadequate.  The examiner addressed whether the Veteran's psychiatric disability caused OSA, but did not address aggravation.  Further, it does not appear that the examiner considered all of the medications that the Veteran has been prescribed for his psychiatric disorder, notably sertraline, or comment on whether the Veteran's other service-connected disabilities, including medications, cause or aggravate his OSA.

In a January 2018 statement, the Veteran's representative argued that as VA has acknowledged obesity as a contributing factor in the Veteran's sleep apnea, and concomitantly, because the Veteran's PTSD does not allow him to engage in activities due to his weight, this weight gain has led to sleep apnea.

Obesity may be an "intermediate step" between a service-connected disability and a current disability that may be service connected on a secondary basis under 38 C.F.R. § 3.310(a).  See VAOPGCPREC 1-2017 (Jan. 6. 2017).

As such, a VA medical opinion must be obtained as to whether the Veteran's service connected disabilities, including psychiatric, muscle, orthopedic, and skin disabilities, have cause the Veteran to become obese; whether the obesity as a result of service-connected disability was a substantial factor in causing the Veteran's OSA; and whether the OSA would not have occurred but for obesity caused by the service-connected disabilities.  See id.

Review of the claims file reveals that the Veteran receives continued treatment from VA.  The most recent VA treatment record associated with the claims file is dated in October 2017.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records dated since October 2017.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA medical records dated since October 2017.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  After the completion of the above contact the May 2017 opinion provider (or another appropriate examiner if that examiner is unavailable) for an addendum opinion.  If it is determined that an opinion cannot be provided without an examination, one should be scheduled.  

The claims folder and copies of all pertinent records must be made available to the opinion provider.  Based on the examination (including a new one if necessary) and review of the record, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by his service-connected disabilities, to include psychiatric, muscle, orthopedic, and skin disabilities?

(b) If the answer to (a) is "no," is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is aggravated by his service-connected disabilities, to include psychiatric, muscle, orthopedic, and skin disabilities?

In rendering the opinions the examiner should identify all medications prescribed to treat the Veteran's service-connected disabilities and opine as to whether it is at least as likely as not that the medications identified cause or aggravate the Veteran's OSA.

The opinion provider is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the opinion provider should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

(c) If the answer to (b) is "no," the examiner must opine as to the following: (i) did the Veteran's service-connected disabilities, including psychiatric, muscle, orthopedic, and skin disabilities, cause him to become obese; (ii) if so, was the obesity a substantial factor in causing the Veteran's OSA; and (iii) would the OSA have occurred but for obesity?

3.  Then readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


